Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colgrove et al. [hereinafter Colgrove] PG Pub US 2017/0315752 A1.


generate a first data set including a tag to indicate that the first data set is valid; write the first data set into a block of a memory (When the SSD receives a request to write data to a particular virtual address, the SSD may write the data to a first page that is associated with a first physical address and the SSD may also set a predetermined bit in the small amount of additional memory that is used to store metadata associated with the first page to a value indicating that the data contained therein is valid [0067]), 
wherein the block of memory has multiple addressable locations set to a common first binary value before the write (this is flash memory which must always be set to a common binary value (bit value “1”) before writing); 
generate a second data set including a tag to indicate that the second data set is valid (If the SSD subsequently receives a second request to write data to the particular virtual address, the SSD may write the data to a second page that is described by a second physical address and also set a predetermined bit in the small amount of additional memory that is used to store metadata associated with the second page to a value indicating that the data contained therein is valid [0067]); 
update the tag of the first data set to indicate that the first data set is invalid (the SSD may set the predetermined bit in the small amount of additional memory that is used to store metadata associated with the first page to a value indicating that the data contained therein is invalid [0067]); 
(If the SSD subsequently receives a second request to write data to the particular virtual address, the SSD may write the data to a second page that is described by a second physical address [0067]).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Colgrove also discloses:
wherein the update of the tag of the first data set to invalid also indicates that the first data set has been altered since written in the block (this is the definition of invalid data [0067]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Colgrove also discloses:
wherein an addressable memory location in the block is a bit, a byte, a word, a page, or a combination thereof ([0067] note that a block is made of pages which is made of words, made of bytes which is made of bits).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Colgrove also discloses:
wherein the first binary value is a logic one (this is flash memory which must always be set to a common binary value (bit value “1”) before writing).


wherein the instructions further include: generate a third data set including a tag that indicates that the third data set is valid; update the tag of the second data set to indicate that the second data set is invalid; write the third data set to addressable locations in the block of memory other than the addressable locations of the first or second data set (this is the same process as the second data set).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, & 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove in view of Flash 101: NAND Flash vs NOR Flash by Avinash Aravindan www.embedded.com [hereinafter Aravindan].


wherein the memory is a solid-state non-volatile computer storage medium (readers will appreciate that storage array controllers useful in migrating data in a storage array that includes a plurality of storage devices according to embodiments of the present disclosure may include additional forms of computer memory such as flash memory [0029])
It is noted that Colgrove failed to explicitly disclose that the solid-state non-volatile computer storage medium employs NOR logic gates.
However, Aravindan discloses NOR flash memory in pages 1-4.
The systems of Colgrove and Aravindan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “flash memory.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Colgrove and Aravindan since this would allow the flash memory of Colgrove to be employed with NOR gates. This system would improve the read speed of the flash memory [page 2, second paragraph]. 

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. It is noted that Colgrove failed to explicitly disclose:
wherein to update the tag to invalidate the first data set includes setting one of the addressable locations corresponding to the tag of the first data set to a second binary value, wherein the second binary value is different from the first binary value.

wherein to update the tag to invalidate the first data set includes setting one of the addressable locations corresponding to the tag of the first data set to a second binary value, wherein the second binary value is different from the first binary value (in NOR Flash, each byte needs to be written with ‘0’ before it can be erased [page 3 second paragraph).
The systems of Colgrove and Aravindan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “flash memory.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Colgrove and Aravindan since this would allow the flash memory of Colgrove to be employed with NOR gates. This system would improve the read speed of the flash memory [page 2, second paragraph].

Claims 8 & 12 are rejected for the same reasons as claim 6.
Claims 9 & 13 are rejected for the same reasons as claim 4.
Claims 10 & 14 are rejected for the same reasons as claim 5.
Claims 11 & 15 are rejected for the same reasons as claim 7.


Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wang et al. PG Pub US 2014/0052914 A1 discloses invalid and valid memory tags.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133